                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                             Case No. 18-20249

Alexis Redd Rodgers,                           Honorable Sean F. Cox

       Defendant.

_________________________________/

ORDER NOTIFYING DEFENDANT OF RECHARACTERIZATION AND DIRECTING
                DEFENDANT TO FILE MEMORANDUM

       Defendant Alexis Redd Rodgers pleaded guilty to drug offenses and was sentenced by

this Court on April 10, 2019. Rodgers has not filed a direct appeal.

       Acting pro se, Rodgers sent a written request to this Court, that was filed on the docket

on July 1, 2019, asking this Court to vacate his sentence and impose a reduced sentence.

       Although Rodgers’ request does not cite the legal authority under which he asks this

Court to vacate his sentence, the relief requested is consistent with a motion to vacate sentence

under 28 U.S.C. § 2255 and is therefore the equivalent of a petition under § 2255. Before

characterizing Rodgers’ written request as a § 2255 motion, however, he must be given the

opportunity to withdraw the filing. See In re Shelton, 295 F.3d 620, 622 (6th Cir. 2002). This is

because “[a]n unintended byproduct of [liberally construing pro se filings as § 2255 petitions] . .

. is that it may effectively deprive an uninformed pro se litigant of the future opportunity to file a

motion to vacate his sentence under § 2255.” Id. at 621. After a prisoner files one motion under

§ 2255, the Antiterrorism and Effective Death Penalty Act generally prevents a prisoner from
filing a second or successive § 2255 motion. Thus, the prisoners must be aware that the Court’s

construction of their petition may limit their ability to pursue future avenues of collateral relief

and must be given the opportunity to either agree with the Court’s construction or withdraw their

motion.

       Accordingly, Rodgers is hereby NOTIFIED that the Court intends to construe his

July 1, 2019 written request as a motion for relief under 28 U.S.C. § 2255.

       Rodgers is ORDERED to file a one-page memorandum on or before August 30, 2019,

indicating whether he agrees with the Court’s intended characterization of his written request or

whether he wishes to withdraw that request. In the event that Rodgers does not file a

memorandum on or before August 30, 2019, Rodgers’ written request filed on July 1, 2019 will

be deemed a motion under § 2255.

       IT IS SO ORDERED.
                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: July 11, 2019
